                                      Case 3:20-cv-02731-VC Document 1085 Filed 04/09/21 Page 1 of 2



                             1     Royal F. Oakes (SBN CA 080480)
                                   roakes@hinshawlaw.com
                             2     Michael A.S. Newman (SBN CA 205299)
                                   mnewman@hinshawlaw.com
                             3     HINSHAW & CULBERTSON LLP
                                   350 South Grand Ave., Suite 3600
                             4     Los Angeles, CA 90071-3476
                                   Tel: 213-680-2800; Fax: 213-614-7399
                             5
                                   David S. Weinstein [Admitted Pro Hac Vice]
                             6     Dweinstein@hinshawlaw.com
                                   HINSHAW & CULBERTSON LLP
                             7     2525 Ponce de Leon Blvd, 4th Floor
                                   Coral Gables, FL 33134
                             8     Tel: 305-428-5038; Fax: (305) 577-1063
                             9     Susan E. Coleman (SBN CA 171832)
                                   E-mail: scoleman@bwslaw.com
                          10       BURKE, WILLIAMS & SORENSEN, LLP
                                   444 South Flower Street, Suite 2400
                          11       Los Angeles, CA 90071-2953
                                   Tel: 213.236.0600 Fax: 213.236.2700
                          12
                                   Attorneys for Respondents-Defendants
                          13       THE GEO GROUP, INC. and NATHAN ALLEN
                          14                                  UNITED STATES DISTRICT COURT
                          15                               NORTHERN DISTRICT OF CALIFORNIA
                          16       ANGEL DE JESUS ZEPEDA RIVAS, BRENDA                 Case No. 3:20-cv-02731-VC
                                   RUIZ TOVAR, LAWRENCE MWAURA,
                          17       LUCIANO GONZALO MENDOZA JERONIMO,                   (Honorable Vince Chhabria)
                                   CORAIMA YARITZA SANCHEZ NUÑEZ,
                          18       JAVIER ALFARO, DUNG TUAN DANG,                      [PROPOSED] ORDER REGARDING
                                                                                       THE STIPULATION BY PARTIES
                          19                     Petitioners-Plaintiffs,               REGARDING THE BRIEFING
                                                                                       SCHEDULE AND HEARING ON GEO
                          20              vs.                                          DEFENDANTS’ MOTION TO
                                                                                       MODIFY DECEMBER 3, 2020
                          21       DAVID JENNINGS, Acting Director of the San          PRELIMINARY INJUNCTION
                                   Francisco Field Office of U.S. Immigration and      ORDER [DKT. 867]
                          22       Customs Enforcement; MATTHEW T.
                                   ALBENCE, Deputy Director and Senior Official
                          23       Performing the Duties of the Director of the U.S.
                                   Immigration and Customs Enforcement; U.S.
                          24       IMMIGRATION AND CUSTOMS
                                   ENFORCEMENT; GEO GROUP, INC.;
                          25       NATHAN ALLEN, Warden of Mesa Verde
                                   Detention Facility,
                          26
                                                 Respondents-Defendants.
                          27
                          28                                                       1
                                                                     [PROPOSED] ORDER REGARDING BRIEFING SCHEDULE
HINSHAW & CULBERTSON LLP
350 South Grand Ave., Suite 3600
                                                                                             Case No. 3:20-cv-02731-VC
  Los Angeles, CA 90071-3476                                                                                    1034174\307895141.v1
         213-680-2800
Case 3:20-cv-02731-VC Document 1085 Filed 04/09/21 Page 2 of 2
